Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 8 are indefinite as to what is a first part or second is made of, or what chemically different parts refers to.  The claims cannot be examined unless definite parts or ingredients are cited. 
Claim 4 is indefinite in being dependent on a cancelled claim.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 15- 21, 22, 39, 40  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001525928 (‘928) in view of Gongal et al. “Sensors and systems for fruit detection and localization: A review” in view of Stanley (4,335,145) and Creason et al. (5,101,763 ) and Tiwari et al. “Fruit Ripeness Detection with Machine Learning”.  
JP ‘928 discloses a method of evaluating fruits and vegetables (vegetables) as to their conditions, since the vegetables have different degrees of ripening  (elected species) (Description, lines 1-10).  Fruit items are placed on a conveyor which can be tested using various apparatus. These items are seen to be whole fruits and vegetables, since they are placed on a conveyor without any kind of container.  The tests can be a display of signals from passive sensors, which result in an indication of ripening or maturity.  The unripe ones can be kept and sent to a warehouse.    The passive sensor can read properties such as surface gas detection, chlorophyll fluorescence, visible and near infrared spectrometry , charge transfer, delayed emission and resonance (Description, lines 40-60, starting with “Particularly preferred properties”). Sensing such properties is seen as assessing with sensors.    Claim 1 differs from the reference in the use of a computer with the sensors, and in the step of conveying the plant items to a treatment region and determining the treatment to apply based on the assessed properties and applying the treatment.  Stanley discloses a method for controlling the flow of fruit through a juice extraction facility.  A CPU unit directs the fruit through a series of steps to extract juice. Various variables are measured using the CPU  (abstract).   The system of Gongal et al. discloses that  it was known to use soft computing in fruit detection, page 1 (abstract) and page 14 (4.3).  Soft computing indicates a computer was used.   Tiwari et al. disclose that fruit ripeness can help detect the quality of from, and ripeness can be detected with Machine learning and that a computer  can be used in the system (page 781, col. 1, abstract, 2nd paragraph, page 782, col. 1, 2nd paragraph (“is computer vision”), and last paragraph, and col. 2.   Since, JP ‘928 discloses that conveyors are used, it would have been obvious to separate unripe from ripe fruit and transporting using conveyors.    The treatment is considered to be separating the ripe fruit from the unripe fruit, and further storage of the unripe fruit (page 1, last 20 lines).  The above sensors measure whether the fruit was ripe or not.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors and computer of Gongal et al., in the process of JP ‘928,  who uses sensors  with a conveyor as disclosed to assess properties of plants as to  ripeness , and in particularly, JP ‘928  to convey to a treatment region where the fruit was treated, and that a computer was used to analyze data. 
 Claim 1 has been amended to require that the treatment is a liquid coating of a particular composition, which can be a fatty acid.   Creason et al. discloses a method of  applying a liquid coating of wax and fungicide to the surface of a fruit (abstract).  The fruit is moved along a conveyor past a spray station (BSTX 4, 9).   The spraying is controlled by a controller via a control line (DETX 16). A controller is seen to have been similar to a computer in directing the spraying.  Also, a computer as disclosed by Tiwari was used to analyze ripeness in fruit.  The wax would harden due to its chemical composition quickly after drying.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use sensors and computers, and a conveyer, since such were known as disclosed by JP ‘928 and Gongal et al.  and Creason et al.  discloses a method of  applying a liquid coating of wax and fungicide to the surface of a fruit using a conveyor and wax coating.  
One of ordinary skill in the art before the effective filing date of the claimed  invention was made would have had an expectation of success of applying treatment to fruits and vegetables, since JP ‘928, disclosed that it was known to convey fruit past sensors, and to use sensors to detect different characteristics of the fruit, and to treat it by separating the fruit into ripe and unripe types of fruit, and to further store the fruit  based on information from a computing device as disclosed by Gongal et al. and Tiwari, and conveyors and a wax coating as disclosed by Creason et al. 
Tiwari et al. discloses the use of apples as in claim 4 (page 783, 2nd col.).  
Claim 7 further requires combining different parts of the intended treatment, and claim 8, requires using a base coating or a base wash of chemically different parts.  However, it would have been within the skill of the ordinary worker to combine treatments in a coating or a base wash according to what parameters were chosen.  
Claim 15 requires treating the plant item with a coating, and claim 16, a first and second treatment and 17 , treatments stored in separate containers, and claims 18 and 19 defined amounts of treatment, and claim 20 customer feedback.  As it was known to coat  plant items with wax, it is seen that applying a coating would also require the above treatments, which would have been within the skill of the ordinary worker.  
Asking for customer feedback as to the coating of a fruit , is seen as being within the skill of the ordinary worker, especially as nothing is claimed as to how the feed- back is made, by voice mail, computer.  
Claim 21 requires assessing the properties of a plant item to provide data from the sensors to a machine learning model and claim 22 that the treatment is based on a prediction output by the machine learning model.  Tiwari et al. discloses the use of a machine learning devise for fruit ripeness detection ( page 781, col. 1, 2nd paragraph, 20 lines from end).     The sensors are considered to be the image of the fruit (page 782, 2nd complete para. Prediction is based on comparing pictures of the apple to predefined data images (page 782, III System overview).  
Claim 39 requires that the computing device and is used to determine a coating treatment for a plant based on the assessed properties performed by the computing and claim 40 further requires that the computing device determines the coating to apply and a recommendation for a coating based on the determined liquid coating treatment.  A computer as disclosed by Tiwari was used to analyze ripeness in fruit.   The computer can be programed to analyze particular characteristics of fruit.  Certainly, a computer could be programed to determine the above, given particular data input.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the above combined references as applied to claims 1, 7, 8, 15-22, 39, 40 above, and further in view of Hagenmaier et al. 
Claim 9 requires that the base coating is modified to change a parameter, such as gas permeability.  Hagenmaier et al. disclose the use of coatings on the  surfaces of fruit, and the permeability of gases to wax coating (abstract).  Therefore, as it was known to provide a coating that was permeable to various gases, it would have been obvious to use particular coating, such as wax coating in the composition of the combined references, and one would have been motivated to use coatings permeable to gas, in order to enhance particular characteristics, and one would expect a reasonable expectation of success in using coatings which were permeable to various gases, as disclosed by Hagenmeister et al. for their function of preserving fruit.  
Claims 10 and 11 are to various other treatments, as one of many treatments that could be used to treat fruits, so that it would have been obvious to choose particular treatments depending on the type of fruit, and how it should be treated.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over  JP 928 in view of Gongal and further  in view of  Stanley (4,335,145) and   Creason et al. (5,101,763 ) and Tiwari et al. “Fruit Ripeness Detection with Machine Learning as applied to claims 1, 7, 8, 15-22, 39, 40 above, and further in view of Harlow (2,404,373).
Claim  5 further requires selecting one plant item as a representative  to assess as to properties associated with ripeness or other attributes, and then determining treatment of the other plant items to be applied to a batch of plant items.  Harlow discloses a process of sampling fruit by using a bucket elevator to receive fruit (page 1, col. 2, lines 12-56).   A sampling bucket is situated so that it receives a selection of fruit for testing (col. 4, lines 25-75, col. 5, lines 10-20).  Claim 5 further requires that the treatment is further based on one or more properties of the sampled plant items and that the treatment is applied to the batch of plant items.  The reference to Harlow discloses that the sampling of fruit is to determine the value of manufacture of by-products, such as citric acid or for juice extraction purposes (col. 1, lines 1-7).  Therefore, it would have been within the skill of the ordinary worker after deciding what tests to perform, to apply that information to the fruit from that batch (col. 1, lines 21-46).  It is assumed that the samples are taken from batches in order to apply the test results from the samples.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate out the fruit for further testing from batches as disclosed by Harlow, and to use sensors on a conveyor as disclosed by JP 928 in view of Gongal et al.  to determine which fruit to choose using sensors, instead of scooping some fruit into a bucket from a conveyor, since more modern means are known as disclosed by JP ‘928 in view of Gongal et al. 
One of ordinary skill in the art before the effective filing date of the claimed invention  would have been motivated to separate fruit out of a conveyor line, since Harlow discloses that this process was known.  
One to one of ordinary skill in the art before the effective filing date of the claimed invention would have an expectation of success since it was known to separate fruit on a conveyor line out for testing, and it was known to use sensors instead of buckets to indicate that the fruit should be diverted with a computer , since it was known to use a computer to control sensors to sense particular characteristics of the fruit.  
The species “color parameter” as in claim 6 has been elected.  JP ‘928 discloses detecting  “ripening”  and other maturity parameters.  Harlow measures the amount of acidity which can be a way to determine ripening and other quality facts such and characterlike of the fruit juice content (col. 1, lines 6-31).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a parameter such as the acidity to detect a degree of ripening in the process of Jp’928 and Gongal, since it was known as disclosed by Harlow to remove fruit from a conveyer to check on various quality characteristics, and one would have been motivated to remove fruit from a conveyer since this is a way to determine quality characteristics, and one would expect a degree of success in determining ripeness since it is one of the quality characteristics.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 928 in view of Gongal et al.  and further in view of Stanley (4,335,145) and   Creason et al. (5,101,763 ) and Tiwari et al. “Fruit Ripeness Detection with Machine Learning” as applied to claims 1, 7, 8, 21, 22, 39, 40 above, and further in view of  Maldonado et al. “Hyperspectral Imaging in Agriculture, Food, and Environment”.  
Claim 13 requires the use of a sensor configured for hyperspectral imaging (HIS).  Maldonado et al  discloses that traditional optical sensing techniques were imaging and spectroscopy as in claim 12, but that HIS has been disclosed as a non-destructive tool for fruit and vegetable quality assessment (abstract).  Also,  spectral imaging technology (claim 12) combines conventional imaging and spectroscopy techniques disclosing spatial and spectral information from the target.  A computer is combined with a spectrograph and camera’s(fig. 1).  Sensors can be used with a coupled divide and metal oxide semiconductor image sensors to generate an image digitally (para. under fig. 2).  Fruits and vegetable can be measured for moisture content which has a critical impact on quality (4.2.4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate out the fruit for further testing from batches as disclosed by Harlow, and to use sensors on a conveyor as disclosed by JP 928 in view of Gongal et al.  to determine which fruit to choose using sensors, and to use spectral imaging to determine further qualities in the process of the combined references.  
One of ordinary skill in the art before the effective filing date of the claimed invention  would have been motivated to separate fruit out of a conveyor line, since Harlow discloses that this process was known and to use spectral imagine to further determine required characteristics of the fruit.  
One to one of ordinary skill in the art before the effective filing date of the claimed invention would have had an expectation of success, since it was known to separate fruit on a conveyor line out for testing, and it was known to use sensors instead of buckets to indicate that the fruit should be diverted with a computer, and to use spectral imagining to determine particular characteristics of the fruit.  
Ripeness can be assessed using SPI (4.26, para. 1-3) as in claim 14.      
			ARGUMENTS
         Applicant’s arguments with respect to claim(s) 1, 4-22, 39, 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the use of the PCT restriction practice, this restriction is maintained due to the stage of prosecution of the application.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 7-27-2022